Citation Nr: 0019451	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  97-27 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased original disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The appellant had recognizable active service from June 1969 
to June 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified before the undersigned Member of the 
Board on May 22, 2000, and a transcript of that hearing has 
been associated with the record on appeal.


REMAND

The appellant contends, in essence, that he is entitled to an 
original disability rating in excess of 50 percent for his 
service connected PTSD.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the appellant's claim is 
well grounded because he has service-connected PTSD and has 
appealed the RO's initial grant of less-than-complete 
benefits.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) 
(where a veteran appeals the RO's initial assignment of a 
rating, for a service-connected disorder, that constitutes 
less than a complete grant of benefits permitted under the 
rating schedule, he has established a well-grounded claim).

Because the appellant's claim is well grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Colvin v. Derwinski, 1 Vet. App. 171  (1991) 
(when the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination); see also 38 C.F.R. § 4.70  
(1999).

The appellant testified that he has been treated for PTSD at 
the Birmingham VA Mental Health Clinic two to three times per 
month.  The records of that treatment have not been 
associated with the claims folder.  Additionally, the 
appellant has been receiving Social Security Disability 
payments and there are no records from the Social Security 
Administration (SSA) associated with the claims folder.  The 
RO is instructed to gather the medical records from the 
Birmingham VA Mental Health Clinic, and all pertinent SSA 
records both medical and otherwise.  Decisions of the Board 
must be based on all of the evidence that is known to be 
available.  38 U.S.C.A. § 5107(a).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA and SSA 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts 
v. Brown, 6 Vet. App. 473 (1994).

The Board also finds that the appellant should be afforded an 
additional VA examination to determine the extent of his 
PTSD, after all the relevant evidence has been gathered.  The 
above evidentiary development is necessary to provide a 
record upon which a fair, equitable, and procedurally correct 
decision on the claim can be made.  38 C.F.R. §§ 3.326, 3.327 
(1999).

Overall, the Board finds that, after the above medical and 
evidentiary development has been completed, the RO must 
review the appellant's claim seeking an increased original 
disability rating for his PTSD, fully explaining the reasons 
and bases for its determinations, with correct application of 
the pertinent laws and regulations.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the appellant's 
complete medical folder from the 
Birmingham, Alabama VA Mental Health 
Clinic.  All records obtained should be 
added to the claims folder. 

2.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the appellant, 
pursuant to the provisions of 38 U.S.C.A. 
§ 5106 (West 1991).  The Board is 
particularly interested in obtaining the 
medical records which correspond to the 
award of disability benefits.  The RO 
should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

3.  Next, the RO should schedule the 
appellant for a comprehensive VA 
psychiatric examination.  The appellant's 
claims folder and a copy of this remand 
must be furnished to the examiner for 
review prior to examination, and the 
examiner should be asked to indicate in 
the examination report whether he or she 
has reviewed the claims folder.  All 
appropriate diagnostic testing deemed 
necessary to render clinically supported 
diagnoses and assessments of 
functioning/employability should be 
administered.  In this regard, the 
appellant's PTSD should be evaluated for 
the specific purpose of assessing the 
relative degree of impairment, in light 
of his recorded medical history.  In that 
this evaluation is to be conducted for 
compensation rather than for treatment 
purposes, the examiner is advised to 
address the functional impairment of the 
appellant's disability in connection with 
the criteria set forth by the  VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  To this 
end, the examiner should address the 
degree of severity and medical findings 
which are attributable to PTSD (as 
opposed to any nonservice-connected 
psychiatric impairment) and which 
correspond to the criteria listed in the 
Rating Schedule for PTSD (Diagnostic Code 
9411).  The examination should address 
all manifestations of related pathology 
found to be present.

4.  Thereafter, the RO should review the 
claim of entitlement to an increased 
original disability rating for service-
connected PTSD, based on all the evidence 
in the claims file.  All pertinent 
diagnostic codes under the Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4  
(1999), should be considered.  The RO 
must provide a complete rationale for its 
decision.  Since the veteran appealed an 
initial assignment of a disability 
rating, the RO must also specifically 
address whether the veteran is entitled 
to a staged rating.  See Fenderson v. 
West, 12 Vet. App. 119, 126  (1999).

5.  If the decision remains unfavorable, 
the appellant should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
in which to respond.  The SSOC should 
provide any additional pertinent laws and 
regulations for all determinations by the 
RO, including rationales for all 
decisions made.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to further 
develop the record.  No action is required of the appellant 
until he is notified by the RO; however, the appellant is 
advised that failure to cooperate by reporting for 
examinations may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




